UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-2155


HAI YING CHEN,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 17, 2009               Decided:   December 3, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, YERMAN & ASSOCIATES, LLC, New York, New York,
for Petitioner. Jeffrey S. Bucholtz, Acting Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Jonathan
Robbins, UNITED STATES DEPARTMENT OF JUSTICE, Office of
Immigration Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hai   Ying    Chen,      a     native      and     citizen    of     China,

petitions for review of an order of the Board of Immigration

Appeals     affirming     the   Immigration            Judge’s    denial        of     her

applications for relief from removal, and denying her motion to

remand.

            Chen challenges the determination that she failed to

establish    eligibility    for      asylum.        To   obtain     reversal         of   a

determination     denying   eligibility          for    relief,    an    alien       “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”       INS   v.    Elias-Zacarias,          502     U.S.    478,    483-84

(1992).     We have reviewed the evidence of record and conclude

that Chen fails to show that the evidence compels a contrary

result.     Having failed to qualify for asylum, Chen cannot meet

the more stringent standard for withholding of removal.                         Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).             Next, we uphold the finding below

that Chen did not demonstrate eligibility for protection under

the Convention Against Torture.                 See 8 C.F.R. § 1208.16(c)(2),

(3)   (2009).      Finally,     we       have    reviewed      Chen’s    claims       and

conclude that the Board did not abuse its discretion in denying

her motion to remand.       See Onyeme v. INS, 146 F.3d 227, 234 (4th

Cir. 1998).

                                           2
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      3